Exhibit 10.1



 



MYR GROUP INC.
2017 LONG-TERM INCENTIVE PLAN

(As Amended and Restated as of April 23, 2020)

 

 

1.       PURPOSE OF THE PLAN

 

The purpose of the Plan is to promote the interests of the Company and its
stockholders by strengthening the Company’s ability to attract, motivate and
retain directors of the Company, employees of the Company and its Subsidiaries,
and certain consultants to the Company and its Subsidiaries. The Plan’s purpose
is also to provide Awards to Eligible Persons that promote and recognize service
to and performance regarding the Company and its Subsidiaries.

 

2.       DEFINITIONS

 

Wherever the following capitalized terms are used in this Plan they shall have
the meanings specified below:

 

(a)       “Award” means an award of an Option, Restricted Stock, Restricted
Stock Unit, Stock Appreciation Right, Performance Award, Phantom Stock, Stock
Bonus, Dividend Equivalent, or Cash Incentive Award granted under the Plan.

 

(b)       “Award Agreement” means an agreement entered into between the Company
and a Participant, or a certificate, resolution or other type or form of writing
or other evidence approved by the Committee, setting forth the terms and
conditions of an Award granted to a Participant. An Award Agreement may be in an
electronic medium, may be limited to notation on the books and records of the
Company and, unless otherwise determined by the Committee, need not be signed by
a representative of the Company or a Participant.

 

(c)       “Board” means the Board of Directors of the Company.

 

(d)       “Cash Incentive Award” means a cash-settled Performance Award granted
pursuant to Section 10 of this Plan.

 

(e)       “Change in Control” shall have the meaning specified in Section 14
hereof.

 

(f)       “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

(g)       “Committee” means the Compensation Committee of the Board, or such
other committee or subcommittee of the Board or group of individuals appointed
by the Board to administer the Plan from time to time.

 

(h)       “Common Stock” means the common stock of the Company, par value $0.01
per share, or any security into which such Common Stock may be changed by reason
of any transaction or event of the type described in Section 3.2.

 

(i)       “Company” means MYR Group Inc., a Delaware corporation.

 

 

 

 



(j)       “Date of Grant” means the date on which an Award under the Plan is
made, as provided for by the Committee (which date shall not be earlier than the
date on which the Committee takes action with respect thereto), or such later
date as the Committee may provide for on which the Award becomes effective.

 

(k)       “Dividend Equivalent” means an Award under Section 13 hereof entitling
the Participant to receive payments with respect to dividends declared on the
Common Stock.

 

(l)       “Effective Date” shall have the meaning specified in Section 17.1
hereof.

 

(m)       “Eligible Person” means any person who is an Employee, a Non-Employee
Director, or a person, including a consultant, who provides services to the
Company or any Subsidiary that are equivalent to those typically provided by an
employee (provided that such person satisfies the Form S-8 definition of an
“employee”).

 

(n)       “Employee” means any person who is an employee of the Company or any
Subsidiary or who has agreed to serve in such capacity within 90 days after the
Date of Grant; provided, however, that with respect to Incentive Stock Options,
“Employee” means any person who meets the definition of “employees” under
Section 3401(c) of the Code.

 

(o)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, as such law, rules and regulations may
be amended from time to time.

 

(p)       “Fair Market Value” of a share of Common Stock as of a given date
means (i) the closing price per share of Common Stock for such date on the
national securities exchange on which the shares of Common Stock are principally
traded, or (ii) if the shares of Common Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Common Stock in such over-the-counter market for the relevant date, or
(iii) if the shares of Common Stock are not then listed on a national securities
exchange or traded in an over-the-counter market, such value as the Committee,
in its sole discretion, shall determine. The Committee is authorized to
establish in good faith another fair market value pricing method, provided such
method is stated in the applicable Award Agreement and is determined in
compliance with the fair market value pricing rules set forth in Section 409A of
the Code.

 

(q)       “Incentive Stock Option” means an option to purchase Common Stock that
is intended to qualify as an incentive stock option under Section 422 of the
Code and the Treasury Regulations thereunder.

 

(r)       “Non-Employee Director” means a member of the Board who is not an
employee of the Company or any Subsidiary.

 

(s)       “Nonqualified Stock Option” means an option to purchase Common Stock
that is not an Incentive Stock Option.

 

(t)       “Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted under Section 6 hereof.

 



 

 

 

(u)       “Participant” means any Eligible Person who holds an outstanding Award
under the Plan.

 

(v)       “Performance Award” means an Award made under Section 10 hereof
entitling a Participant to a payment based on the Fair Market Value of Common
Stock (a “Performance Share”) or based on specified dollar units (a “Performance
Unit”), or a payment in cash (a “Cash Incentive Award”), at the end of a
performance period if certain conditions established by the Committee are
satisfied.

 

(w)       “Person” means any person, corporation, partnership, joint venture or
other entity (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act).

 

(x)       “Phantom Stock” means an Award under Section 11 hereof entitling a
Participant to a payment at the end of a vesting period of a unit value based on
the Fair Market Value of a share of Common Stock.

 

(y)       “Plan” means the MYR Group Inc. 2017 Long-Term Incentive Plan, as it
may be amended or amended and restated from time to time.

 

(z)       “Predecessor Plan” means the MYR Group Inc. 2007 Long-Term Incentive
Plan, including as amended or amended and restated.

 

(aa)      “Restricted Stock” means an Award under Section 8 hereof entitling a
Participant to shares of Common Stock that are nontransferable and subject to
forfeiture until specific conditions established by the Committee are satisfied.

 

(bb)      “Restricted Stock Unit” means an Award made pursuant to Section 9 of
this Plan of the right to receive shares of Common Stock, cash or a combination
thereof at the end of the applicable restriction period.

 

(cc)      “Stock Appreciation Right” or “SAR” means an Award under Section 7
hereof entitling a Participant to receive an amount, representing the difference
between the base price per share of the right and the Fair Market Value of a
share of Common Stock on the date of exercise.

 

(dd)      “Stock Bonus” means an Award under Section 12 hereof entitling a
Participant to receive an unrestricted share of Common Stock.

 

(ee)      “Subsidiary” means an entity that is wholly owned, directly or
indirectly, by the Company, or any other affiliate of the Company that is so
designated, from time to time, by the Committee; provided, however, that with
respect to Incentive Stock Options, the term “Subsidiary” shall not include any
entity that does not qualify within the meaning of Section 424(f) of the Code as
a “subsidiary corporation” with respect to the Company.

 



 

 

 

3.       SHARES OF COMMON STOCK SUBJECT TO THE PLAN

 

3.1       Number of Shares. Subject to the following provisions of this Section
3, the aggregate number of shares of Common Stock available for Awards under the
Plan is 1,500,000 shares of Common Stock (consisting of 900,000 shares approved
by the Company’s stockholders in 2017 and 600,000 shares approved by the
Company’s stockholders in 2020). Shares of Common Stock subject to any Award
shall be counted against the aggregate share limit described above as one share
of Common Stock for every one share of Common Stock that is issued in connection
with such Award. No more than 1,500,000 shares of Common Stock may be issued
pursuant to Incentive Stock Options. The shares of Common Stock to be delivered
under the Plan will be made available from authorized but unissued shares of
Common Stock or treasury shares of Common Stock. Except as provided in Section
18 of this Plan, if any Award granted under this Plan or the Predecessor Plan is
cancelled or forfeited, expires or is settled for cash (in whole or in part) or
is unearned, the shares of Common Stock subject to such Award will, to the
extent of such cancellation, forfeiture, expiration, cash settlement, or
unearned amount, again be available under this Plan. Without limiting the
generality of the foregoing, upon payment in cash of the benefit provided by any
Award granted under the Plan, any Common Stock that is covered by the Award will
be available for Awards hereunder. Notwithstanding anything to the contrary
contained herein, (i) Common Stock tendered or otherwise used in payment of the
exercise price of an Option shall not be added to the aggregate Plan limit
described above; (ii) Common Stock withheld or otherwise used by the Company to
satisfy tax withholding shall not be added to the aggregate Plan limit described
above; (iii) Common Stock that is repurchased by the Company with Option
proceeds shall not be added to the aggregate Plan limit described above and (iv)
all Common Stock covered by a SAR, to the extent that it is exercised and
settled in Common Stock, and whether or not Common Stock is actually issued or
transferred to the Participant upon exercise of the SAR, shall be considered
issued or transferred pursuant to the Plan.

 

3.2       Adjustments. If there shall occur any extraordinary cash dividend,
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Company, any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or any other corporate transaction or event having an
effect similar to any of the foregoing, then the Committee shall, in the manner
and to the extent that it deems appropriate and equitable to the Participants
and consistent with the terms of this Plan, cause a proportionate adjustment to
be made in (a) the maximum numbers and kind of shares provided in Section 3.1
hereof, (b) the maximum numbers and kind of shares set forth in Sections 6.1,
7.1, 8.2, 9.2 and 10.2 hereof, (c) the number and kind of shares of Common
Stock, share units, or other rights subject to the then-outstanding Awards, (d)
the price for each share or unit or other right subject to then outstanding
Awards without change in the aggregate purchase price or value as to which such
Awards remain exercisable or subject to restrictions, (e) the performance
targets or goals appropriate to any outstanding Performance Awards or (f) any
other terms of an Award that is affected by the event. Moreover, in the event of
any such transaction or event, the Committee, in its discretion, may provide in
substitution for any or all outstanding awards under the Plan such alternative
consideration (including cash) as it, in good faith, may determine to be
equitable under the circumstances and may require in connection therewith the
surrender of all awards so replaced. In addition, for each Option or Stock
Appreciation Right with an exercise price greater than the consideration offered
in connection with any such transaction or event or Change in Control, the
Committee may in its sole discretion elect to cancel such Option or Stock
Appreciation Right without any payment to the person holding such Option or
Stock Appreciation Right. Notwithstanding the foregoing, any such adjustments
shall be made in a manner consistent with the requirements of Section 409A of
the Code and, in the case of Incentive Stock Options, any such adjustments shall
be made in a manner consistent with the requirements of Section 424(a) of the
Code.

 



 

 

 

4.       ADMINISTRATION OF THE PLAN

 

4.1       Committee Members. Except as provided in Section 4.4 hereof, the Plan
will be administered by the Committee, which unless otherwise determined by the
Board will consist solely of two or more persons who satisfy the requirements
for a “non-employee director” under Rule 16b-3 promulgated under the Exchange
Act. The Committee may exercise such powers and authority as may be necessary or
appropriate for the Committee to carry out its functions as described in the
Plan. No member of the Committee will be liable for any action or determination
made in good faith by the Committee with respect to the Plan or any Award under
it.

 

4.2       Discretionary Authority. Subject to the express limitations of the
Plan, the Committee has authority in its discretion to determine the Eligible
Persons to whom, and the time or times at which, Awards may be granted, the
number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance criteria,
performance goals and other conditions of an Award, and the duration of the
Award. The Committee also has discretionary authority to interpret the Plan, to
make all factual determinations under the Plan, and to determine the terms and
provisions of the respective Award Agreements and to make all other
determinations necessary or advisable for Plan administration. The Committee has
authority to prescribe, amend, and rescind rules and regulations relating to the
Plan. All interpretations, determinations, and actions by the Committee will be
final, conclusive, and binding upon all parties.

 

4.3       Changes to Awards. If permitted by Section 409A of the Code, the
Committee shall have the authority to effect, at any time and from time to time
(a) the cancellation of any or all outstanding Awards and the grant in
substitution therefore of new Awards covering the same or different numbers of
shares of Common Stock and having an exercise or base price which may be the
same as or different than the exercise or base price of the canceled Awards or
(b) the amendment of the terms of any and all outstanding Awards; provided,
however, that (i) no such action may impair the rights of the Participants
without their consent and (ii) except in connection with a corporate transaction
or event described in Section 3.2 hereof, the Committee shall not have the
authority to reduce the exercise or base price of an Award by amendment or
cancellation and substitution of another Award or cash (including following a
voluntary surrender of an “underwater” Award) without the approval of the
Company’s stockholders.

 

4.4       Delegation of Authority. The Committee shall have the right, from time
to time, to delegate to one or more officers or directors of the Company the
authority of the Committee to grant and determine the terms and conditions of
Awards under the Plan, subject to applicable law and such limitations as the
Committee shall determine; provided, however, that no such authority may be
delegated with respect to Awards made to any member of the Board or any
“officer” of the Company as such term is used for purposes of Section 16 of the
Exchange Act.

 

4.5       Awards to Non-Employee Directors. An Award to a Non-Employee Director
under the Plan shall be approved by the Board. With respect to Awards to
Non-Employee Directors, all rights, powers and authorities vested in the
Committee under the Plan shall instead be exercised by the Board, and all
provisions of the Plan relating to the Committee shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to the Board for such purpose. In no event will any Non-Employee
Director in any calendar year be granted compensation for such service having an
aggregate maximum value (measured at the Date of Grant as applicable, and
calculating the value of any Awards based on the grant date fair value for
financial reporting purposes) in excess of $400,000.

 



 

 

 

5.       ELIGIBILITY AND AWARDS

 

All Eligible Persons are eligible to be designated by the Committee to receive
an Award under the Plan. The Committee has authority, in its sole discretion, to
determine and designate from time to time those Eligible Persons who are to be
granted Awards, the types of Awards to be granted and the number of shares or
units subject to the Awards that are granted under the Plan. Each Award will be
evidenced by an Award Agreement as described in Section 15 hereof between the
Company and the Participant that shall include the terms and conditions
consistent with the Plan as the Committee may determine.

 

6.       STOCK OPTIONS

 

6.1       Grant of Option. An Option may be granted to any Eligible Person
selected by the Committee; provided, however, that only Employees shall be
eligible for Awards of Incentive Stock Options. Each Option shall be designated,
at the discretion of the Committee, as an Incentive Stock Option or a
Nonqualified Stock Option. The maximum number of shares of Common Stock that may
be subject to Options granted to any one Participant during any one calendar
year shall be limited to 200,000 shares (subject to adjustment as provided in
Section 3.2 hereof).

 

6.2       Exercise Price. The exercise price of the Option shall be determined
by the Committee; provided, however, except with respect to awards under Section
18 of this Plan, that the exercise price per share of an Option shall not be
less than 100 percent of the Fair Market Value per share of the Common Stock on
the Date of Grant.

 

6.3       Vesting; Term of Option. The Committee, in its sole discretion, shall
prescribe in the Award Agreement the time or times at which, or the conditions
upon which, an Option or portion thereof shall become vested and exercisable,
including whether performance criteria must be achieved as a condition to the
exercise of the Option; provided, however, that subject to Section 17.4 hereof
and the discretionary acceleration provisions of this Plan, an Option may not
become exercisable by the passage of time sooner than after one year (or sooner
than after a one-year performance period). An Option may become vested and
exercisable in circumstances including upon a Participant’s retirement, death or
disability or a Change in Control to the extent provided in an Award Agreement.
The period during which a vested Option may be exercised shall be ten years from
the Date of Grant, unless a shorter exercise period is specified by the
Committee in an Award Agreement, and subject to such limitations as may apply
under an Award Agreement relating to the termination of a Participant’s
employment or other service with the Company or any Subsidiary.

 

6.4       Option Exercise; Withholding. Subject to such terms and conditions as
shall be specified in an Award Agreement, an Option may be exercised in whole or
in part at any time during the term thereof by notice to the Company together
with payment of the aggregate exercise price therefor. Payment of the exercise
price shall be made (a) in cash or by cash equivalent, (b) at the discretion of
the Committee, in shares of Common Stock acceptable to the Committee, valued at
the Fair Market Value of such shares on the date of exercise, (c) at the
discretion of the Committee, and to the extent permitted by law, by a delivery
of a notice that the Participant has placed a market sell order (or similar
instruction) with a broker with respect to shares of Common Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price (conditioned upon the payment of such
net proceeds), (d) at the discretion of the Committee, by withholding from
delivery shares of Common Stock for which the Option is otherwise exercised, (e)
at the discretion of the Committee, by a combination of the methods described
above or (f) by such other method as may be approved by the Committee and set
forth in the Award Agreement. In addition to and at the time of payment of the
exercise price, the Participant shall pay to the Company the full amount of any
and all applicable income tax and employment tax amounts required to be withheld
in connection with such exercise, payable under one or more of the methods
described above for the payment of the exercise price of the Options or as
otherwise may be approved by the Committee.

 



 

 

 

6.5       Limited Transferability. Solely to the extent permitted by the
Committee in an Award Agreement and subject to such terms and conditions as the
Committee shall specify, a Nonqualified Stock Option (but not an Incentive Stock
Option) may be transferred to members of the Participant’s immediate family (as
determined by the Committee) or to trusts, partnerships or corporations whose
beneficiaries, members or owners are members of the Participant’s immediate
family, and/or to such other persons or entities as may be approved by the
Committee in advance and set forth in an Award Agreement, in each case subject
to the condition that the Committee be satisfied that such transfer is being
made for estate or tax planning purposes or for gratuitous or donative purposes,
without consideration (other than nominal consideration) being received
therefor. Except to the extent permitted by the Committee in accordance with the
foregoing, an Option shall be nontransferable otherwise than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant.

 

6.6       Limitation on Repricing. Except in connection with a corporate
transaction or event described in Section 3.2 hereof, the terms of outstanding
awards may not be amended to reduce the exercise price of outstanding Options,
or cancel outstanding Options in exchange for cash, other Awards or Options
(including following a Participant’s voluntary surrender of “underwater”
options) with an exercise price that is less than the exercise price of the
original Options, without stockholder approval. This Section 6.6 is intended to
prohibit the repricing of “underwater” Options and will not be construed to
prohibit the adjustments provided for in Section 3.2 hereof. Notwithstanding any
provision of the Plan to the contrary, this Section 6.6 may not be amended
without approval by the Company’s stockholders.

 

6.7       Additional Rules for Incentive Stock Options.

 

(a)       Annual Limits. No Incentive Stock Option shall be granted to a
Participant as a result of which the aggregate fair market value (determined as
of the Date of Grant) of the stock with respect to which Incentive Stock Options
are exercisable for the first time in any calendar year under the Plan, and any
other stock option plans of the Company, any Subsidiary or any parent
corporation, would exceed $100,000 (or such other amount provided under Section
422(d) of the Code), determined in accordance with Section 422(d) of the Code
and Treasury Regulations thereunder. This limitation shall be applied by taking
Options into account in the order in which granted.

 

(b)       Termination of Employment. An Award Agreement for an Incentive Stock
Option may provide that such Option may be exercised not later than three (3)
months following termination of employment of the Participant with the Company
and all Subsidiaries, subject to special rules relating to death and disability,
as and to the extent determined by the Committee to be appropriate with regard
to the requirements of Section 422 of the Code and Treasury Regulations
thereunder.

 



 

 

 

(c)       Other Terms and Conditions; Nontransferability. Any Incentive Stock
Option granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as are deemed necessary or desirable
by the Committee, which terms, together with the terms of this Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code and Treasury Regulations
thereunder. Such terms shall include, if applicable, limitations on Incentive
Stock Options granted to ten-percent owners of the Company. An Award Agreement
for an Incentive Stock Option may provide that such Option shall be treated as a
Nonqualified Stock Option to the extent that certain requirements applicable to
“incentive stock options” under the Code shall not be satisfied. An Incentive
Stock Option shall by its terms be nontransferable otherwise than by will or by
the laws of descent and distribution, and shall be exercisable during the
lifetime of a Participant only by such Participant.

 

(d)       Disqualifying Dispositions. If shares of Common Stock acquired by
exercise of an Incentive Stock Option are disposed of within two years following
the Date of Grant or one year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Committee may reasonably require.

 

7.       STOCK APPRECIATION RIGHTS

 

7.1       Grant of SARs. A Stock Appreciation Right granted to a Participant is
an Award in the form of a right to receive, upon surrender of the right, but
without other payment, an amount based on appreciation in the Fair Market Value
of the Common Stock over a base price established for the Award, exercisable at
such time or times and upon conditions as may be approved by the Committee,
including whether performance criteria must be achieved as a condition of the
exercise of the Stock Appreciation Right. A Stock Appreciation Right may become
vested and exercisable in circumstances including upon a Participant’s
retirement, death or disability or a Change in Control to the extent provided in
an Award Agreement. The maximum number of shares of Common Stock that may be
subject to SARs granted to any one Participant during any one calendar year
shall be limited to 100,000 shares (subject to adjustment as provided in Section
3.2 hereof).

 

7.2       Tandem SARs. A Stock Appreciation Right may be granted in connection
with an Option, either at the time of grant or at any time thereafter during the
term of the Option. A SAR granted in connection with an Option will entitle the
holder, upon exercise, to surrender such Option or any portion thereof to the
extent unexercised, with respect to the number of shares as to which such SAR is
exercised, and to receive payment of an amount computed as described in Section
7.4 hereof. Such Option will, to the extent and when surrendered, cease to be
exercisable. A SAR granted in connection with an Option hereunder will have a
base price per share equal to the per share exercise price of the Option, will
be exercisable at such time or times, and only to the extent, that a related
Option is exercisable, and will expire no later than the related Option expires.

 

7.3       Freestanding SARs. A Stock Appreciation Right may be granted without
relationship to an Option and, in such case, will be exercisable as determined
by the Committee, but in no event after 10 years from the Date of Grant;
provided, however, that, subject to Section 17.4 hereof and the discretionary
acceleration provisions of this Plan, a Stock Appreciation Right may not become
exercisable by the passage of time sooner than after one year (or sooner than
after a one-year performance period). The base price of a SAR granted without
relationship to an Option shall be determined by the Committee in its sole
discretion; provided, however, except with respect to awards under Section 18 of
this Plan, that the base price per share of a freestanding SAR shall not be less
than 100 percent of the Fair Market Value of the Common Stock on the Date of
Grant.

 



 

 

 

7.4       Payment of SARs. A SAR will entitle the holder, upon exercise of the
SAR, to receive payment of an amount determined by multiplying: (a) the excess
of the Fair Market Value of a share of Common Stock on the date of exercise of
the SAR over the base price of such SAR, by (b) the number of shares as to which
such SAR will have been exercised. Payment of the amount determined under the
foregoing may be made, in the discretion of the Committee as set forth in the
Award Agreement, in cash, in shares of Common Stock valued at their Fair Market
Value on the date of exercise, or in a combination of cash and shares of Common
Stock.

 

7.5       Limitation on Repricing. Except in connection with a corporate
transaction or event described in Section 3.2 hereof, the terms of outstanding
awards may not be amended to reduce the exercise price of outstanding Stock
Appreciation Rights, or cancel outstanding Stock Appreciation Rights in exchange
for cash, other Awards or Stock Appreciation Rights (including following a
Participant’s voluntary surrender of “underwater” Stock Appreciation Rights)
with an exercise price that is less than the exercise price of the original
Stock Appreciation Rights without stockholder approval. This Section 7.5 is
intended to prohibit the repricing of “underwater” Stock Appreciation Rights and
will not be construed to prohibit the adjustments provided for in Section 3.2
hereof. Notwithstanding any provision of the Plan to the contrary, this Section
7.5 may not be amended without approval by the Company’s stockholders.

 

8.       RESTRICTED STOCK

 

8.1       Grants of Restricted Stock. An Award of Restricted Stock to a
Participant represents shares of Common Stock that are issued subject to such
restrictions on transfer and other incidents of ownership and such forfeiture
conditions as the Committee may determine. The Committee may, in connection with
an Award of Restricted Stock, require the payment of a specified purchase price.

 

8.2       Vesting Requirements. The restrictions imposed on an Award of
Restricted Stock shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. Such vesting requirements may
be based on the continued employment or service of the Participant with the
Company or its Subsidiaries for a specified time period or periods, and/or based
on the attainment of specified business goals or measures established by the
Committee in its sole discretion; provided, however, that, subject to Section
17.4 hereof and the discretionary acceleration provisions of this Plan, the
period of time will be no shorter than one year (or based on a one-year
performance period). Restricted Stock may become vested in circumstances
including upon a Participant’s retirement, death or disability or a Change in
Control to the extent provided in an Award Agreement. The maximum number of
shares of Common Stock that may be subject to an Award of Restricted Stock
granted to any one Participant during any one calendar year shall be separately
limited to 100,000 shares (subject to adjustment as provided in Section 3.2
hereof).

 

8.3       Restrictions. Shares of Restricted Stock may not be transferred,
assigned or subject to any encumbrance, pledge or charge until all applicable
restrictions are removed or expire or unless otherwise allowed by the Committee.
The Committee may require the Participant to enter into an escrow agreement
providing that the certificates representing Restricted Stock granted or sold
pursuant to the Plan will remain in the physical custody of an escrow holder
until all restrictions are removed or expire. Failure to satisfy any applicable
restrictions shall result in the subject shares of Restricted Stock being
forfeited and returned to the Company, with any purchase price paid by the
Participant to be refunded, unless otherwise provided by the Committee. The
Committee may require that certificates representing Restricted Stock granted
under the Plan bear a legend making appropriate reference to the restrictions
imposed.

 



 

 

 

8.4       Rights as Stockholder. Subject to the foregoing provisions of this
Section 8 and the applicable Award Agreement, the Participant will have all
rights of a stockholder with respect to shares of Restricted Stock granted to
him, including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto, unless the Committee determines
otherwise at the time the Restricted Stock is granted, as set forth in the Award
Agreement; provided, however, that dividends or other distributions on
Restricted Stock will be deferred until and paid contingent upon the vesting or
earning of such Restricted Stock.

 

8.5       Section 83(b) Election. The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
refraining from making an election with respect to the Award under Section 83(b)
of the Code. Irrespective of whether an Award is so conditioned, if a
Participant makes an election pursuant to Section 83(b) of the Code with respect
to an Award of Restricted Stock, the Participant shall be required to promptly
file a copy of such election with the Company.

 

9.       RESTRICTED STOCK UNITS

 

9.1       Grants of Restricted Stock Units. An Award of Restricted Stock Units
to a Participant constitutes the agreement by the Company to deliver shares of
Common Stock or cash, or a combination thereof, to the Participant in the future
in consideration of the passage of time or the performance of services, but
subject to the fulfillment of such conditions (which may include the achievement
of performance criteria) during the restriction period as the Committee may
specify.

 

9.2       Vesting. Each such grant or sale of Restricted Stock Units may be made
without additional consideration or in consideration of a payment by such
Participant that is less than the Fair Market Value per share of Common Stock on
the Date of Grant. Vesting requirements may be based on the continued employment
or service of the Participant with the Company or its Subsidiaries for a
specified time period or periods and/or based on the attainment of specified
business goals or measures established by the Committee in its sole discretion;
provided, however, that, subject to Section 17.4 hereof and the discretionary
acceleration provisions of this Plan, the period of time will be no shorter than
one year (or based on a one-year performance period). Restricted Stock Units may
become vested in circumstances including upon a Participant’s retirement, death
or disability or a Change in Control to the extent provided in an Award
Agreement. The maximum number of shares of Common Stock that may be subject to
an Award of Restricted Stock Units granted to any one Participant during any one
calendar year shall be separately limited to 100,000 shares (subject to
adjustment as provided in Section 3.2 hereof).

 

9.3       No Rights as Stockholder. During the restriction period, the
Participant will have no right to transfer any rights under his or her award and
will have no rights of ownership in the shares of Common Stock deliverable upon
payment of the Restricted Stock Units and will have no right to vote them, but
the Committee may, at or after the Date of Grant, in accordance with Section 13
of this Plan, authorize the payment of dividend equivalents on such Restricted
Stock Units on a deferred and contingent basis, either in cash or in additional
shares of Common Stock; provided, however, that dividend equivalents or other
distributions on shares of Common Stock underlying Restricted Stock Units will
be deferred until and paid contingent upon the vesting of such Restricted Stock
Units.

 



 

 

 

9.4       Settlement. Each grant or sale of Restricted Stock Units will specify
the time and manner of payment of the Restricted Stock Units that have been
earned. Each grant or sale will specify that the amount payable with respect
thereto will be paid by the Company in shares of Common Stock or cash, or a
combination thereof.

 

10.       PERFORMANCE AWARDS

 

10.1       Grant of Performance Awards. The Committee may grant Performance
Awards under the Plan, which shall be represented by units denominated on the
Date of Grant in shares of Common Stock (Performance Shares) or in specified
dollar amounts (Performance Units), or represented by cash amounts (Cash
Incentive Awards). At the time a Performance Award is granted, the Committee
shall determine, in its sole discretion, one or more performance periods of,
subject to Section 17.4 hereof and the discretionary acceleration provisions of
this Plan, not less than one year and performance goals to be achieved during
the applicable performance periods, as well as such other restrictions and
conditions as the Committee deems appropriate. In the case of Performance Units,
the Committee shall also determine a target unit value or a range of unit values
for each Award. Each performance period shall be determined by the Committee.
The performance goals applicable to a Performance Award grant may be subject to
such later revisions as the Committee shall deem appropriate including to
reflect significant unforeseen events such as changes in law, accounting
practices or unusual or nonrecurring items or occurrences. Performance Awards
may become vested or earned in circumstances including upon a Participant’s
retirement, death or disability or a Change in Control to the extent provided in
an Award Agreement.

 

10.2       Payment of Performance Awards. At the end of the performance period,
the Committee shall determine the extent to which performance goals have been
attained or a degree of achievement between minimum and maximum levels in order
to establish the level of payment to be made, if any, and shall determine if
payment is to be made (for Performance Awards other than Cash Incentive Awards)
in the form of cash or shares of Common Stock or a combination of cash and
shares of Common Stock. Payments for Cash Incentive Awards, if any, shall be
made in the form of cash. Payments of Performance Awards shall generally be made
as provided for in the applicable Award Agreement. The Committee may, at the
Date of Grant of Performance Shares, provide for the payment of Dividend
Equivalents to the holder thereof either in cash or in additional shares of
Common Stock, subject in all cases to deferral and payment on a contingent basis
based on the Participant’s earning of the Performance Shares with respect to
which such Dividend Equivalents are paid. The maximum value of Performance Units
that may be granted to any one Participant during any one calendar year shall be
separately limited to $3,750,000. The maximum number of Performance Shares that
may be granted to any one Participant during any one calendar year shall be
separately limited to 100,000 share units (subject to adjustment as provided in
Section 3.2 hereof). The maximum value of Cash Incentive Awards that may be
granted to any one Participant during any one calendar year shall be separately
limited to $5,000,000.

 



 

 

 

10.3       Performance Criteria. The performance criteria upon which the payment
or vesting of a Performance Award shall be based on one or more metrics
designated by the Committee, which may include, but shall not be limited to, the
following criteria (or such other business criteria as the Committee shall
determine in its sole discretion): total shareholder return; stock price
appreciation; return on equity; return on assets; modified return on assets;
return on capital (including return on invested capital); earnings per share;
EBIT (earnings before interest and taxes); EBITDA (earnings before interest,
taxes, depreciation and amortization); ongoing earnings; cash flow (including
operating cash flow, free cash flow, discounted cash flow return on investment,
and cash flow in excess of costs of capital); EVA (economic value added);
economic profit (net operating profit after tax, less a cost of capital charge);
SVA (stockholder value added); revenues; net income; pre-tax income; pre-tax
income per share; operating income; pre-tax profit margin; performance against
business plan; backlog; customer service; corporate governance quotient or
rating; market share; employee satisfaction; employee engagement; supplier
diversity; workforce diversity; operating margins; credit rating; dividend
payments; expenses; fuel cost per million BTU; costs per kilowatt hour; retained
earnings; completion of acquisitions, divestitures and corporate restructurings;
safety (including total OSHA recordable rate, OSHA lost time accident rate, lost
workday severity rate, restricted workday severity rate, restricted workday
incident rate, days away and restricted time, first aid cases, general liability
cases, and auto accidents); and strategic business criteria, consisting of one
or more objectives based on meeting goals in the areas of litigation, human
resources, information services, production, inventory, safety, support
services, site development, plant development, building development, facility
development, government relations, product market share or management.
Performance criteria may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Participant or
of the Subsidiary, division, department, region or function within the Company
or Subsidiary in which the Participant is employed. The performance criteria may
be relative to the performance of one or more other companies or subsidiaries,
divisions, departments, regions or functions within such other companies, and
may be made relative to an index or one or more of the performance criteria
themselves. Each such performance criterion will define in an objective manner
the extent to which the performance criterion for a performance period has been
achieved.

 

11.       PHANTOM STOCK

 

11.1       Grant of Phantom Stock. Phantom Stock is an Award to a Participant of
a number of hypothetical share units with respect to shares of Common Stock,
with an initial value based on the Fair Market Value of the Common Stock on the
Date of Grant. Phantom Stock shall be subject to such restrictions and
conditions as the Committee shall determine; provided, however, that, subject to
Section 17.4 hereof and the discretionary acceleration provisions of this Plan,
the period of time will be no shorter than one year (or based on a one-year
performance period). Phantom Stock may become vested in circumstances including
upon a Participant’s retirement, death or disability or a Change in Control to
the extent provided in an Award Agreement. On the Date of Grant, the Committee
shall determine, in its sole discretion, the installment or other vesting period
of the Phantom Stock and the maximum value of the Phantom Stock, if any. No
vesting period shall exceed 10 years. In addition, the Committee may, at or
after the Date of Grant, in accordance with Section 13 of this Plan, authorize
the payment of dividend equivalents on any Phantom Stock on a deferred and
contingent basis, either in cash or in additional shares of Common Stock;
provided, however, that dividend equivalents or other distributions on shares of
Common Stock underlying Phantom Stock will be deferred until and paid contingent
upon the vesting of such Phantom Stock.

 

11.2       Payment of Phantom Stock. Upon the vesting date or dates applicable
to Phantom Stock granted to a Participant, an amount equal to the Fair Market
Value of one share of Common Stock upon such vesting dates (subject to any
applicable maximum value) shall be paid with respect to such Phantom Stock unit
granted to the Participant. Payment may be made, at the discretion of the
Committee, in cash or in shares of Common Stock valued at their Fair Market
Value on the applicable vesting dates, or in a combination thereof. The maximum
number of units of Phantom Stock that may be granted to any one Participant
during any one calendar year shall be separately limited to 100,000 units.

 



 

 

 

12.       STOCK BONUS

 

12.1       Grant of Stock Bonus. An Award of a Stock Bonus to a Participant
represents a specified number of shares of Common Stock that are issued without
restrictions on transfer or forfeiture conditions. The Committee may, in
connection with an Award of a Stock Bonus, require the payment of a specified
purchase price. Shares subject to any Stock Bonus shall count against the limit
described in Section 17.4 of this Plan.

 

12.2       Payment of Stock Bonus. In the event that the Committee grants a
Stock Bonus, a certificate for (or book entry representing) the shares of Common
Stock constituting such Stock Bonus shall be issued in the name of the
Participant to whom such grant was made as soon as practicable after the date on
which such Stock Bonus is payable. The maximum number of shares that may be
granted as a Stock Bonus to any one Participant during any one calendar year
shall be separately limited to 100,000 shares.

 

13.       DIVIDEND EQUIVALENTS

 

13.1       Grant of Dividend Equivalents. A Dividend Equivalent granted to a
Participant is an Award, other than an Option or a Stock Appreciation Right, in
the form of a right to receive cash payments determined by reference to
dividends declared on the Common Stock from time to time during the term of the
Award, which shall not exceed 10 years. Dividend Equivalents may be granted on a
stand-alone basis or in tandem with other Awards. Dividend Equivalents granted
on a tandem basis shall expire at the time the underlying Award is exercised or
otherwise becomes payable to the Participant, or expires.

 

13.2       Payment of Dividend Equivalents. Dividend Equivalent Awards shall be
payable in cash or in shares of Common Stock, valued at their Fair Market Value
on either the date the related dividends are declared or the Dividend
Equivalents are paid to a Participant, as determined by the Committee; provided,
however, that dividends, Dividend Equivalents or other distributions on Awards
will be deferred until and paid contingent upon (a) vesting of the Award, if the
Award vests based solely on the passage of time, or (b) the attainment of
specified business goals or measures, if the Award vests based on the attainment
of specified business goals or measures, and the payment of such Award. In no
event will any Option Awards or SAR Awards granted under this Plan provide for
any dividends or Dividend Equivalents thereon.

 

14.       CHANGE IN CONTROL

 

14.1       Effect of Change in Control. The Committee may, in an Award
Agreement, provide for the effect of a Change in Control on an Award. Such
provisions may include any one or more of the following: (a) the acceleration or
extension of time periods for purposes of exercising, vesting in, or realizing
gain from any Award; (b) the waiver or modification of performance or other
conditions related to the payment or other rights under an Award; (c) provision
for the cash settlement of an Award for an equivalent cash value, as determined
by the Committee; or (d) such other modification or adjustment to an Award as
the Committee deems appropriate to maintain and protect the rights and interests
of Participants upon or following a Change in Control.

 



 

 

 

14.2       Definition of Change in Control. Unless otherwise specified in the
Award Agreement, a “Change in Control” means any of the following:

 

(a)       Change in Ownership of the Company. A change in the ownership of the
Company occurs on the date that any one Person or more than one Person acting as
a group (as determined under Final Treas. Reg. Section 1.409A-3(i)(5)(v)(B)),
other than any Person directly or indirectly owned by the Company, consummates
the acquisition, on an arm’s length basis, of ownership of stock of the Company
that, together with stock held by such Person or group, constitutes more than
50% of the total fair market value or total voting power of stock of the
Company. However, if any one Person (or more than one Person acting as a group)
is considered to own more than 50% of the total fair market value or total
voting power of the Company’s stock prior to the acquisition, any consummation
of the acquisition of additional stock by the same Person or Persons is not
considered to cause a change in the ownership of the Company;

 

(b)       Change in Effective Control of the Company. A change in the effective
control of the Company occurs on either of the following dates: (i) the date any
one Person, or more than one Person acting as a group (as determined under Final
Treas. Reg. Section 1.409A-3(i)(5)(v)(B)), other than any Person directly or
indirectly owned by the Company, consummates the acquisition (including over a
12-month period ending on the date of the most recent acquisition by such Person
or Persons) of ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of the Company, or (ii) the date individuals
who, as of the Effective Date, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that if the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, such new director shall be considered a member of the
Incumbent Board, and provided further, that any reductions in the size of the
Board that are instituted voluntarily by the Incumbent Board shall not
constitute a “Change in Control,” and after any such reduction the “Incumbent
Board” shall mean the Board as so reduced; or

 

(c)       Change in Ownership of a Substantial Portion of the Company’s Assets.
A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one Person, or more than one Person acting as a
group (as determined under Final Treas. Reg. Section 1.409A-3(i)(5)(v)(B)),
other than any Person directly or indirectly owned by the Company, consummates
the acquisition (including over a 12-month period ending on the date of the most
recent acquisition by such Person or Persons) of all or substantially all of the
assets of the Company immediately prior to such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 

15.       AWARD AGREEMENTS

 

15.1       Form of Agreement. Each Award under this Plan shall be evidenced by
an Award Agreement in a form approved by the Committee setting forth the number
of shares of Common Stock, units or other rights (as applicable) subject to the
Award, the exercise, base or purchase price (if any) of the Award, the time or
times at which an Award will become vested, exercisable or payable, the duration
of the Award and, in the case of Performance Awards, the applicable performance
criteria and goals. The Award Agreement shall also set forth other material
terms and conditions applicable to the Award as determined by the Committee
consistent with the limitations of this Plan. Award Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 422 of the Code.

 



 

 

 

15.2       Termination of Service. The Award Agreements may include provisions
describing the treatment of an Award, including in the event of the retirement,
disability, death or other termination of a Participant’s employment with or
other services to the Company and all Subsidiaries, such as provisions relating
to the vesting, exercisability, acceleration, forfeiture or cancellation of the
Award in these circumstances, including any such provisions as may be
appropriate for Incentive Stock Options.

 

15.3       Forfeiture Events. The Committee may specify in an Award Agreement
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for cause, violation of
material Company or Subsidiary policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Subsidiary. In addition,
notwithstanding anything in this Plan to the contrary, any Award Agreement may
also provide for the cancellation or forfeiture of an award or the forfeiture
and repayment to the Company of any shares of Common Stock issued under and/or
any other benefit related to an Award, or other provisions intended to have a
similar effect, upon such terms and conditions as may be required by the
Committee or under Section 10D of the Exchange Act and any applicable rules or
regulations promulgated by the Securities and Exchange Commission or any
national securities exchange or national securities association on which the
shares of Common Stock may be traded.

 

15.4       Contract Rights; Amendment. Any obligation of the Company to any
Participant with respect to an Award shall be based solely upon contractual
obligations, including those created by an Award Agreement. If determined
applicable, no Award shall be enforceable until the Award Agreement has been
signed on behalf of the Company (electronically or otherwise) by its authorized
representative and acknowledged by the Participant (electronically or otherwise)
and returned to the Company. If applicable, by executing the Award Agreement, a
Participant shall be deemed to have accepted and consented to the terms of this
Plan and any action taken in good faith under this Plan by and within the
discretion of the Committee, the Board or their delegates. Subject to Section
409A of the Code, as applicable, Award Agreements covering outstanding Awards
may be amended or modified by the Committee in any manner that may be permitted
for the grant of Awards under the Plan, subject to the consent of the
Participant to the extent provided in the Award Agreement and Plan. If
applicable, in accordance with such procedures as the Company may prescribe, a
Participant may sign or otherwise execute an Award Agreement and may consent to
amendments of modifications of Award Agreements covering outstanding Awards by
electronic means.

 

16.       GENERAL PROVISIONS

 

16.1       No Assignment or Transfer; Beneficiaries. Except as provided in
Section 6.5 hereof, Awards under the Plan shall not be assignable or
transferable, except by will or by the laws of descent and distribution, and
during the lifetime of a Participant the Award shall be exercised only by such
Participant or by his or her guardian or legal representative. Notwithstanding
the foregoing, the Committee may provide in the terms of an Award Agreement that
the Participant shall have the right to designate a beneficiary or beneficiaries
who shall be entitled to any rights, payments or other specified benefits under
an Award following the Participant’s death. Notwithstanding anything herein to
the contrary, in no event may any Award granted under the Plan be transferred
for value.

 



 

 

 

16.2       Deferrals of Payment. The Committee may permit a Participant to defer
the receipt of payment of cash or delivery of shares of Common Stock that would
otherwise be due to the Participant by virtue of the exercise of a right or the
satisfaction of vesting or other conditions with respect to an Award. If any
such deferral is to be permitted by the Committee, the Committee shall establish
the rules and procedures relating to such deferral, including, without
limitation, the period of time in advance of payment when an election to defer
may be made, the time period of the deferral and the events that would result in
payment of the deferred amount, the interest or other earnings attributable to
the deferral and the method of funding, if any, attributable to the deferred
amount. Unless otherwise expressly agreed between the Participant and the
Company, any such deferral shall be effected in accordance with the requirements
of Section 409A of the Code so as to avoid any imposition of a tax under Section
409A of the Code.

 

16.3       Rights as Stockholder. Except as otherwise provided in this Plan, a
Participant shall have no rights as a holder of Common Stock with respect to any
unissued securities covered by an Award until the date the Participant becomes
the holder of record of those securities. Except as provided in Section 3.2 or
Section 8.4 hereof, no adjustment or other provision shall be made for dividends
or other stockholder rights, except to the extent that the Award Agreement
provides for Dividend Equivalents, dividend payments or similar economic
benefits; provided, however, that dividends, Dividend Equivalents or other
distributions on Awards will be deferred until and paid contingent upon vesting
or the attainment of such specified business goals or measures, as applicable.

 

16.4       Employment or Service. Nothing in the Plan, in the grant of any Award
or in any Award Agreement shall confer upon any Eligible Person the right to
continue in the capacity in which he is employed by or otherwise serves the
Company or any Subsidiary.

 

16.5       Securities Laws. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any stock
exchanges upon which the Common Stock may be listed, have been fully met. As a
condition precedent to the issuance of shares pursuant to the grant or exercise
of an Award, the Company may require the Participant to take any reasonable
action to meet such requirements. The Committee may impose such conditions on
any shares of Common Stock issuable under the Plan as it may deem advisable,
including, without limitation, restrictions under the Securities Act of 1933, as
amended, under the requirements of any stock exchange upon which such shares of
the same class are then listed, and under any blue sky or other securities laws
applicable to such shares.

 

16.6       Tax Withholding. The Participant shall be responsible for payment of
any taxes or similar charges required by law to be withheld from an Award or an
amount paid in satisfaction of an Award, which shall be paid by the Participant
on or prior to the payment or other event that results in taxable income in
respect of an Award. The Award Agreement shall specify the manner in which the
withholding obligation shall be satisfied with respect to the particular type of
Award; provided, that, if shares of Common Stock are withheld from delivery upon
exercise of an Option or a Stock Appreciation Right or another taxable event
with respect to any Award, the Fair Market Value of the shares withheld shall
not exceed, as of the time the withholding occurs, the minimum amount of tax
required to be withheld, unless (a) an additional amount can be withheld and not
result in adverse accounting consequences and (b) such additional withholding
amount is authorized by the Committee.

 



 

 

 

16.7       Unfunded Plan. The adoption of this Plan and any setting aside of
cash amounts or shares of Common Stock by the Company with which to discharge
its obligations hereunder shall not be deemed to create a trust or other funded
arrangement. The benefits provided under this Plan shall be a general, unsecured
obligation of the Company payable solely from the general assets of the Company,
and neither a Participant nor the Participant’s permitted transferees or estate
shall have any interest in any assets of the Company by virtue of this Plan,
except as a general unsecured creditor of the Company. Notwithstanding the
foregoing, the Company shall have the right to implement or set aside funds in a
grantor trust subject to the claims of the Company’s creditors to discharge its
obligations under the Plan.

 

16.8       Other Compensation and Benefit Plans. The adoption of the Plan shall
not affect any other stock incentive or other compensation plans in effect for
the Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of stock incentive or other compensation for
employees of the Company or any Subsidiary. The amount of any compensation
deemed to be received by a Participant pursuant to an Award shall not constitute
compensation with respect to which any other employee benefits of such
Participant are determined, including, without limitation, benefits under any
bonus, pension, profit sharing, life insurance or salary continuation plan,
except as otherwise specifically provided by the terms of such plan.

 

16.9       Plan Binding on Successors. The Plan shall be binding upon the
Company, its successors and assigns, and the Participant, his or her executor,
administrator and permitted transferees and beneficiaries.

 

16.10       Construction and Interpretation. Whenever used herein, nouns in the
singular shall include the plural, and the masculine pronoun shall include the
feminine gender. Headings of Articles and Sections hereof are inserted for
convenience and reference and constitute no part of the Plan.

 

16.11       Severability. If any provision of the Plan or any Award Agreement
shall be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

16.12       Governing Law. The validity and construction of this Plan and of the
Award Agreements shall be governed by the laws of the State of Delaware.

 

16.13       Non-U.S. Employees. In order to facilitate the making of any grant
or combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals, who are
employed by, or provide services as a Non-Employee Director to, the Company or
any Subsidiary outside of the United States of America or who provide services
to the Company under an agreement with a foreign nation or agency, as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. Moreover, the Committee may approve such
supplements to, or amendments, restatements or alternative versions of, this
Plan (including sub-plans) (to be considered part of this Plan) as it may
consider necessary or appropriate for such purposes without thereby affecting
the terms of this Plan as in effect for any other purpose, and the Secretary or
other appropriate officer of the Company may certify any such document as having
been approved and adopted in the same manner as this Plan. No such special
terms, supplements, amendments or restatements shall include any provisions that
are inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.

 



 

 

 

16.14       Compliance with Section 409A of the Code.

 

(a)       To the extent applicable, it is intended that the Plan and any Awards
granted hereunder comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Participants. The Plan and any Awards granted hereunder will be
administered in a manner consistent with this intent. Any reference in the Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

 

(b)       Neither a Participant nor any of a Participant’s creditors or
beneficiaries will have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under the Plan
and grants hereunder may not be reduced by, or offset against, any amount owing
by a Participant to the Company or any of its Subsidiaries.

 

(c)       If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company makes a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company will not pay such
amount on the otherwise scheduled payment date but will instead pay it, without
interest, on the earlier of (x) the first day of the seventh month following the
date of the Participant’s separation from service and (y) the Participant’s
death.

 

(d)       Solely with respect to any Award that constitutes nonqualified
deferred compensation subject to Section 409A of the Code and that is payable on
account of a Change in Control (including any installments or stream of payments
that are accelerated on account of a Change in Control), a Change in Control
shall occur only if such event also constitutes a “change in the ownership,”
“change in effective control,” and/or a “change in the ownership of a
substantial portion of assets” of the Company as those terms are defined under
Treasury Regulation §1.409A-3(i)(5), but only to the extent necessary to
establish a time and form of payment that complies with Section 409A of the
Code, without altering the definition of Change in Control for any purpose in
respect of such Award.

 

(e)       Notwithstanding any provision of the Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
the Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with the Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

 



 

 

 

17.       EFFECTIVE DATE, TERMINATION AND AMENDMENT

 

17.1       Effective Date; Stockholder Approval. The original MYR Group Inc.
2017 Long-Term Incentive Plan was adopted by the Board on February 23, 2017 and
approved by the Company’s stockholders on April 27, 2017. This amendment and
restatement of the MYR Group Inc. 2017 Long-Term Incentive Plan was adopted by
the Board on March 30, 2020 and its Effective Date shall be the date on which it
is approved by the stockholders of the Company. No grants will be made on or
after April 27, 2017 under the Predecessor Plan, provided that outstanding
awards granted under the Predecessor Plan will continue unaffected following
April 27, 2017.

 

17.2       Termination. The Plan shall no longer be used for new Awards after
the date immediately preceding the tenth anniversary of the Effective Date. The
Board may, in its sole discretion and at any earlier date, terminate the Plan.
Notwithstanding the foregoing, no termination of the Plan shall in any manner
affect any Award theretofore granted without the consent of the Participant or
the permitted transferee of the Award.

 

17.3       Amendment. The Board may at any time and from time to time and in any
respect, amend or modify the Plan; provided, however, that, for purposes of
applicable stock exchange rules and except as permitted under Section 3.2 of
this Plan, no amendment or modification of the Plan shall be effective without
the consent of the Company’s stockholders if the amendment or modification (a)
would materially increase the benefits accruing to participants under the Plan,
(b) would materially increase the number of shares of Common Stock that may be
issued under the Plan, (c) would materially modify the requirements for
participation in the Plan, or (d) must otherwise be approved by the stockholders
of the Company in order to comply with applicable law or the rules of the Nasdaq
Stock Market or, if the Common Stock is not traded on the Nasdaq Stock Market,
the principal national securities exchange upon which the Common Stock is traded
or quoted, in which case such amendment or modification will be subject to
stockholder approval and will not be effective unless and until such approval
has been obtained.

 

17.4       Notwithstanding anything in the Plan to the contrary, up to 5% of the
maximum number of shares of Common Stock that may be available for Awards under
the Plan as provided for in Section 3.1 hereof, as may be adjusted under Section
3.2 hereof, may be used for Awards granted under the Plan under Section 12 plus
Awards granted under the Plan that do not comply with the one-year vesting
requirements set forth in Section 6.3, 7.3, 8.2, 9.2, 10.1 and 11.1 of the Plan.

 

18.       STOCK-BASED AWARDS IN SUBSTITUTION FOR AWARDS GRANTED BY ANOTHER
COMPANY

 

Notwithstanding anything in this Plan to the contrary:

 

18.1       Awards may be granted under this Plan in substitution for or in
conversion of, or in connection with an assumption of, options, stock
appreciation rights, restricted stock, restricted stock units or other stock or
stock-based awards held by awardees of an entity engaging in a corporate
acquisition or merger transaction with the Company or any Subsidiary. Any
conversion, substitution or assumption will be effective as of the close of the
merger or acquisition, and, to the extent applicable, will be conducted in a
manner that complies with Section 409A of the Code. The Awards so granted may
reflect the original terms of the awards being assumed or substituted or
converted for and need not comply with other specific terms of this Plan, and
may account for shares of Common Stock substituted for the securities covered by
the original awards and the number of shares subject to the original awards, as
well as any exercise or purchase prices applicable to the original awards,
adjusted to account for differences in stock prices in connection with the
transaction.

 



 

 

 

18.2       In the event that a company acquired by the Company or any Subsidiary
or with which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for Awards made after such
acquisition or merger under this Plan; provided, however, that Awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger.

 

18.3       Any shares of Common Stock that are issued or transferred by, or that
are subject to any awards that are granted by, or become obligations of, the
Company under Sections 18.1 or 18.2 of this Plan will not reduce the shares of
Common Stock available for issuance or transfer under this Plan or otherwise
count against the limits contained in this Plan. In addition, no shares of
Common Stock subject to an award that is granted by, or becomes an obligation
of, the Company under Sections 18.1 or 18.2 of this Plan, will be added to the
aggregate limit contained in Section 3.1 of this Plan.

 

 

 

 

 

 



 

